654 So. 2d 558 (1995)
INQUIRY CONCERNING a Judge, No. 94-319, re Margarita ESQUIROZ.
No. 85260.
Supreme Court of Florida.
May 11, 1995.
Frank N. Kaney, Chairman and Ford L. Thompson, Gen. Counsel, Florida Judicial Qualifications Com'n, Tallahassee, for petitioner.
Stuart Z. Grossman, Miami, Alan C. Sundberg, and Richard C. McFarlain of McFarlain, Wiley, Cassedy & Jones, P.A., Tallahassee, for respondent.
PER CURIAM.
This proceeding is before us pursuant to a stipulation between the Florida Judicial Qualifications Commission and the Honorable Margarita Esquiroz, a Circuit Judge of the Eleventh Judicial Circuit of Florida, recommending that Judge Esquiroz be publicly reprimanded for violations of Canons 1 and 2A of the Code of Judicial Conduct. We have jurisdiction. Art. V, § 12, Fla. Const. We approve the stipulation.
The stipulation reads as follows:
The Florida Judicial Qualifications Commission (the "Commission") and the Honorable Margarita Esquiroz hereby stipulate for the purpose of this inquiry:
(1) On Sunday, August 21, 1994, at approximately 5:30 p.m., Judge Esquiroz was charged with DUI while driving home from a luncheon birthday party where alcoholic beverages were served to the guests. She subsequently entered a nolo contendere plea to the charge, and was found guilty and sentenced therefor to a six month probationary term with certain conditions.
(2) Judge Esquiroz has never been charged with or convicted of DUI other than the incident set forth herein and her actions did not result in any personal injury or property damage to others.
(3) Judge Esquiroz regrets and apologizes that this incident occurred and recognizes that it lessens the public's confidence in the judiciary. By its recommendation set forth below, the Commission does not contend that such isolated incident represents conduct demonstrating a present unfitness to hold office, but conduct warranting a reprimand only.
(4) Judge Esquiroz does not contest the Recommendation of the Commission as set forth below, charging her with a violation of Canon 1 and Canon 2A of the Code of *559 Judicial Conduct and does not contest she violated those provisions of the Code of Judicial Conduct.
(4) [sic] This Stipulation constitutes the only response in this cause by Judge Esquiroz.
(5) [sic] The Commission and Judge Esquiroz waive oral argument.
Recommendation
After full and deliberate consideration of the charges set forth in the Notice, the Commission by a vote of at least nine (9) members, finds that the conduct of Judge Esquiroz violated the provisions of Canons 1 and 2A of the Code of Judicial Conduct, and recommends to the Supreme Court of Florida that Judge Margarita Esquiroz be publicly reprimanded for her above described conduct and her violation of Canons 1 and 2A of the Code of Judicial Conduct.
Accordingly, based on the foregoing, we hereby reprimand Judge Margarita Esquiroz for improper conduct by a judicial officer.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, HARDING, WELLS and ANSTEAD, JJ., concur.
KOGAN, J., recused.